Citation Nr: 0732438	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968 which included service in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2002 
rating decision of the Buffalo, New York Regional Office (RO) 
that in part, denied service connection for PTSD.  The RO 
deferred the decision on entitlement to service connection 
for PTSD in an April 2003 rating decision and then later 
again denied service connection for PTSD in a September 2003 
statement of the case (SOC).  

The veteran was previously scheduled for a hearing before a 
Veterans Law Judge at the RO in June 2007.  The appellant did 
not report for his scheduled hearing.  Therefore, the hearing 
request is deemed withdrawn.  The Board will proceed with 
adjudication of his claim.


FINDING OF FACT

The veteran engaged in combat in-service and has a current 
diagnosis of PTSD related to in-service combat stressors


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f).

The competent medical evidence is unanimous in finding that 
the veteran meets the criteria for a diagnosis of PTSD, and 
in relating that diagnosis to in-service stressors.   
However, currently there is no credible supporting evidence 
of the claimed stressors.

In September 2000, February 2002 and October 2003 the veteran 
provided statements that described stressful incidents during 
his tour of duty in Vietnam.  Specifically, in his February 
2002 statement, the veteran reported that around January 31, 
1968, "all hell broke loose" in their complex in Long Binh.  
He stated that rocket and mortar fire began falling around 
the complex.  After the attack, the veteran reported coming 
upon a dead solider and another who was seriously wounded. 

Service department records show that the veteran served with 
the 551st Transportation Company in Vietnam.  The company was 
attached to the 4th Transportation Battalion.

An internet search reveals that during the time the veteran 
was in Vietnam, the 551st Transportation Company had a 
mission of loading and unloading ships and barges at U.S. 
Army Terminal Newport, which was located in the vicinity of 
Long Binh.  
http://academic.uofs.edu/faculty/gramborw/atav/history.htm#55
1ST.  

The 1968 Tet Offensive began on January 31, 1968 with an 
attack on the Long Binh ammunition dump.  On the second night 
of the offensive, the 71st Battalion engaged in a battle with 
a battalion of Viet Cong trying to capture the Newport 
Bridge.  Thomas F. LeMoine, Newport Terminal a Historical 
Overview of a U.S. Army Port Facility Operated by the 71st 
Transportation Battalion, excerpted at: http://www. 
allanfurtado.com/newportterminal.html.  However, this 
research did not confirm that the veteran's company 
participated in combat.

The available evidence is consistent with the veteran's 
reports of combat involvement.  The Court has held that 
receiving enemy fire can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  

A determination that a veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).  In this case there is no evidence against 
the veteran's reports of participation in combat and the 
evidence is actually consistent with his reports.

Accordingly, the evidence supports a conclusion that the 
veteran engaged in combat, and has a current diagnosis of 
PTSD that has been medically attributed to combat stressors.  
All of the elements necessary for the grant of service 
connection for PTSD have been demonstrated.  38 C.F.R. 
§ 3.304(f).  The appeal is therefore allowed.




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


